Title: To James Madison from Edmund Pendleton, 7 April 1787
From: Pendleton, Edmund
To: Madison, James


My Dear Sir
Edmundsbury April the 7th. 1787.
I should not have availed my self of yr. kind Indulgence, called a Stipulation, but sooner acknowledged the rect. of yr. favr. of Feby. 24th., had not the March Winds disorde[re]d my crazy Constitution, & rendered writing rather disagreable.
I was made happy in finding that the Main body of the Eastern Insurgents were dispersed, had repented & were restored to the body of Orderly Citizens. I wish to hear that the success of Government was complete, by the Apprehension & cutting off of the leaders, lest, like a species of the jointed Serpentine tribe, they should find means of uniting with if not the dissevered joints, yet with others of a congruous nature, & revive the disturbance. Strange infatuated men to suppose that man can be happy without the Social benefits, or enjoy those, without submitting to Government: An Idea, wch. tho’ it hath not been carried so far in the Fœdral System, seems to have had too much Influence. May the Wisdom of the approaching Convention at Philadelphia, suggest a mode of correcting that Error, & of giving to that Government every power necessary for it’s great purposes and not an Iota more. I am truly sensible of the benefits wch. may be expected from the abilities & Integrity of my two worthy Chancery brethren, in this Conventional Council, which ought to prevail over Individual or State inconvenience, tho’ the former to a considerable degree will probably happen from a Suspension of that Jurisdiction in the State during their Absence. They intend, however, to devote a few days to the May term, in their way to Phila. wch. they purpose to reach the 12th.
Many begin to join me in lamenting yr. Absence from our next Assembly, sensible as we are of the importance of yr. services in your present department. Reports are abroad of a long & close Divan held in Prince Edward, at wch. Mr. W. R——d assisted, and on his return to his County, declared himself a Candidate, tho’ he had for some time past declared his resolution to live retired, & will be elected. The resolutions projected in this meeting may be patriotic and useful, but suspicions are of the contrary, founded on the only part which has transpired, the advocation of a paper emission. It seems the people of P. E. were strenious [sic] Opposers of that measure, & we heard had made it a Condition of their electing their new Inhabitant, & Candidate, that he should support that Opposition; It now appears that instead of such a promise, he avowed his Opinion, Argued them into warm friends of the distructive Bauble, & will be chosen upon his own terms. The Elections we have yet heard of, do not seem to decide this great Point either way. In Spotsa. they left out Mr. Pag⟨e,⟩ & their two Delegates Monroe & Dawson, it is supposed will be divided, tho’ perhaps without good ground, as the Suspicions of the latter arise from his being somewhat involved. The like division is Surmised in Henrico between Marshall & Wilkenson, & in Hanover between Goodall & young Mr. Macon. We suppose in Caroline we shall send two Negatives, whether it be in the two former Members, or Mr. John Page with one of them, wch. is yet in Suspence.
Whilst Speculative men are thus Alarmed by evil prognostics of Political mischief, the good old women are terrified by one Pronounced by a Speaking Cow, which common fame has made to have articulated in Gloucester, that the coming summer would prove a dry, bloody & fatal one. I suppose started among the usual hum bugs the 1st. Instant and circulated from thence.
What have you and the Spanish Minister done respecting the mutual seisures on the Missisippi? Is it true that Lord Dorchester’s Aid du Camp, has visited you in Character of Embassador⟨?⟩ Is there to be an Indian War on the Ohio, as we are told the Inhabitant⟨s⟩ there expect? You know in these Enquiries, I do not desire, much less expect Congressional Secrets.
In reflecting on the Stipulated Fœdral Powe⟨rs⟩ every man must be convinced of their Imbecility on the subject of finan⟨ces⟩: To enable Congress to pay the Public debt (and preserve our National faith), in the most speedy manner the circumstances of individuals will admit of, they ought to be vested with independant, coercive powers to levy it, as well as the annual expence of their Civil Government. To depend upon requisitions for adjusted Quotas annually, & those upon the various Sentiments & whims of 13 different Assemblies, has proved as unproductive in practice, as it is futile in reason. To guard this Power, so as to secure a just contribution from each State, and that it may prove as little burthensome to any, as an Actual payment will admit of, seems necessary, and for these I always thought the impost Plan well calculated.
Other necessary Powers, experience has no doubt suggested which I have not leisure to examine, & I am sure it is unnecessary. That for regulating trade you Possess my Apprehensions of, wth. my crude thoughts on the subject, to which I will only add that in the direction of Peace & War, in making foreign Alliances & treaties, commercial as well [as] others, which is exclusively given to Congress, they possess the Power of Interdicting our trade with inimical foreigners; & of making partial or total restrictions with nations who have adopted them respecting Our trade, which I confess seems to me to be all the Regulations of trade they ought to meddle with. However I cheerfully submit it to those better Judges who are to discuss the Subject, & cordially hope their Wisdom may discover some effectual means of Preserving the Union in its present Republican form, as I shudder at the Idea of such a succedanium as either of the Alternatives talked of, a Monarchy General or Partial, or a division of the States into three or more Commonwealths.
I own my reading & Observations on the History of mankind long agoe fixed me in an Opinion that a limited Monarchy was in general a Government best calculated to produce the happiness of Societies, as their peace & security depended upon fixed Laws, & not on the one hand on the mere will of a despot, or on the other on the decision of a Multitude, oft directed by the harrangue of a designing popular Orator, to serve his own, & not the Public purposes.
But tho’ this was my General Opinion, yet reflecting on the Subject at the Revolution, and weighing all circumstances respecting the People for whose benefit Government was to be established, I could not hesitate to determine that he would be a Madman indeed who would think of any other than a republican form of Government. I accordingly joined very cordially in adopting it, I have sworn & am stedfastly purposed to do all in my small power to preserve it. Part of the states would, as Mr. Addison has it “Brook the Eternal Devil to harp his State in America as easily as a King”—And it was & is in a Union of the whole that our Strength & happiness must exist: An Idea that must also reprobate partial Monarchys or divided Republics, which would introduce so many contending powers instead of a United Bulwark. Let us not by Insurrections, Parties or factions, which are Tumors that will arise in the Political Body, be hurried into dangerous Amputations, but endeavour by Emoliunts & Corrosives where necessary, to reduce the swollen Part, & restore soundness to the part affected, & health to the whole body. I fear you will have reason to command my silence in yr. next, & therefore I will transgress no further than to repeat a sacred truth that I am with much esteem & regard Dr. sr. Yr. Affecte. friend
Edmd Pendleton
